Exhibit 10.5
 
CHINA ARCHITECTURAL ENGINEERING, INC.
 
STOCK ISSUANCE AGREEMENT
 
AGREEMENT made as of this ____ day of ______________________, _____ by and
between China Architectural Engineering, Inc., a Delaware corporation, and
_____________________, Participant in the Corporation’s 2007 Equity Incentive
Plan.
 
All capitalized terms in this Agreement shall have the meaning assigned to them
in this Agreement or in the attached Appendix.
 
A. PURCHASE OF SHARES
 
1. Purchase. Participant hereby purchases ___________________ shares of Common
Stock (the “Purchased Shares”) pursuant to the provisions of the Stock Issuance
Program at the purchase price of $_____________ per share (the “Purchase
Price”).
 
2. Payment. Concurrently with the delivery of this Agreement to the Corporation,
Participant shall pay the Purchase Price for the Purchased Shares in cash or
cash equivalent and shall deliver a duly-executed blank Assignment Separate from
Certificate (in the form attached hereto as Exhibit I) with respect to the
Purchased Shares.
 
3. Stockholder Rights. Until such time as the Corporation exercises the
Repurchase Right, Participant (or any successor in interest) shall have all
stockholder rights (including voting, dividend and liquidation rights equal to
those of other holders of the Company’s Common Stock) with respect to the
Purchased Shares, subject, however, to the transfer restrictions of Articles B
and C.
 
B. SECURITIES LAW COMPLIANCE
 
1. Restricted Securities. To the extent the Purchased Shares are not issued
pursuant to an effective registration statement, The Purchased Shares have not
been registered under the 1933 Act and are being issued to Participant in
reliance upon the exemption from such registration provided by SEC Rule 701 for
stock issuances under compensatory benefit plans such as the Plan. Participant
hereby confirms that Participant has been informed that the Purchased Shares are
restricted securities under the 1933 Act and may not be resold or transferred
unless the Purchased Shares are first registered under the Federal securities
laws or unless an exemption from such registration is available. Accordingly,
Participant hereby acknowledges that Participant is acquiring the Purchased
Shares for investment purposes only and not with a view to resale and is
prepared to hold the Purchased Shares for an indefinite period and that
Participant is aware that SEC Rule 144 issued under the 1933 Act which exempts
certain resales of unrestricted securities is not presently available to exempt
the resale of the Purchased Shares from the registration requirements of the
1933 Act.
 
 

--------------------------------------------------------------------------------


 
2. Disposition of Purchased Shares. Participant shall make no disposition of the
Purchased Shares (other than a Permitted Transfer) unless and until there is
compliance with all of the following requirements:
 
(i) Participant shall have provided the Corporation with a written summary of
the terms and conditions of the proposed disposition.
 
(ii) Participant shall have complied with all requirements of this Agreement
applicable to the disposition of the Purchased Shares.
 
(iii) Participant shall have provided the Corporation with written assurances,
in form and substance satisfactory to the Corporation, that (a) the proposed
disposition does not require registration of the Purchased Shares under the 1933
Act or (b) all appropriate action necessary for compliance with the registration
requirements of the 1933 Act or any exemption from registration available under
the 1933 Act (including Rule 144) has been taken.
 
The Corporation shall not be required (i) to transfer on its books any Purchased
Shares which have been sold or transferred in violation of the provisions of
this Agreement or (ii) to treat as the owner of the Purchased Shares, or
otherwise to accord voting, dividend or liquidation rights to, any transferee to
whom the Purchased Shares have been transferred in contravention of this
Agreement.
 
3. Restrictive Legends. The stock certificates for the Purchased Shares shall be
endorsed with one or more of the following restrictive legends:
 
“The shares represented by this certificate have not been registered under the
Securities Act of 1933. The shares may not be sold or offered for sale in the
absence of (a) an effective registration statement for the shares under such
Act, (b) a “no action” letter of the Securities and Exchange Commission with
respect to such sale or offer or (c) satisfactory assurances to the Corporation
that registration under such Act is not required with respect to such sale or
offer.”
 
“The shares represented by this certificate are subject to certain repurchase
rights granted to the Corporation and accordingly may not be sold, assigned,
transferred, encumbered, or in any manner disposed of except in conformity with
the terms of a written agreement between the Corporation and the registered
holder of the shares (or the predecessor in interest to the shares). A copy of
such agreement is maintained at the Corporation’s principal corporate offices.”
 
2

--------------------------------------------------------------------------------


 
C. TRANSFER RESTRICTIONS
 
1. Restriction on Transfer. Except for any Permitted Transfer, Participant shall
not transfer, assign, encumber or otherwise dispose of any of the Purchased
Shares which are subject to the Repurchase Right.
 
2. Transferee Obligations. Each person (other than the Corporation) to whom the
Purchased Shares are transferred by means of a Permitted Transfer must, as a
condition precedent to the validity of such transfer, acknowledge in writing to
the Corporation that such person is bound by the provisions of this Agreement
and that the transferred shares are subject to the Repurchase Right, to the same
extent such shares would be so subject if retained by Participant.
 
D. REPURCHASE RIGHT
 
1. Grant. The Corporation is hereby granted the right (the “Repurchase Right”),
exercisable at any time during the ninety (90)-day period following the date
Participant ceases for any reason to remain in Service, to repurchase at the
Repurchase Price any or all of the Purchased Shares in which Participant is not,
at the time of his or her cessation of Service, vested in accordance with the
provisions of the Vesting Schedule set forth in Paragraph D.3 or the special
vesting acceleration provisions of Paragraph D.5 (such shares to be hereinafter
referred to as the “Unvested Shares”).
 
2. Exercise of the Repurchase Right. The Repurchase Right shall be exercisable
by written notice delivered to each Owner of the Unvested Shares prior to the
expiration of the ninety (90)-day exercise period. The notice shall indicate the
number of Unvested Shares to be repurchased, the Repurchase Price to be paid per
share and the date on which the repurchase is to be effected, such date to be
not more than thirty (30) days after the date of such notice. The certificates
representing the Unvested Shares to be repurchased shall be delivered to the
Corporation on the closing date specified for the repurchase. Concurrently with
the receipt of such stock certificates, the Corporation shall pay to Owner, in
cash or cash equivalents (including the cancellation of any purchase-money
indebtedness), an amount equal to the Repurchase Price for the Unvested Shares
which are to be repurchased from Owner.
 
3. Termination of the Repurchase Right. The Repurchase Right shall terminate
with respect to any Unvested Shares for which it is not timely exercised under
Paragraph D.2. In addition, the Repurchase Right shall terminate and cease to be
exercisable with respect to any and all Purchased Shares in which Participant
vests in accordance with the following Vesting Schedule:
 
4. Recapitalization. Any new, substituted or additional securities or other
property (including cash paid other than as a regular cash dividend) which is by
reason of any Recapitalization distributed with respect to the Purchased Shares
shall be immediately subject to the Repurchase Right and any escrow requirements
hereunder, but only to the extent the Purchased Shares are at the time covered
by such right or escrow requirements. Appropriate adjustments to reflect such
distribution shall be made to the number and/or class of Purchased Shares
subject to this Agreement and to the Repurchase Price per share to be paid upon
the exercise of the Repurchase Right in order to reflect the effect of any such
Recapitalization upon the Corporation’s capital structure; provided, however,
that the aggregate Repurchase Price shall remain the same.
 
3

--------------------------------------------------------------------------------


 
5. Change in Control.
 
(a) To the extent the Repurchase Right remains in effect following a Change in
Control, such right shall apply to any new securities or other property
(including any cash payments) received in exchange for the Purchased Shares in
consummation of the Change in Control, but only to the extent the Purchased
Shares are at the time covered by such right. Appropriate adjustments shall be
made to the Repurchase Price per share payable upon exercise of the Repurchase
Right to reflect the effect (if any) of the Change in Control upon the
Corporation’s capital structure; provided, however, that the aggregate
Repurchase Price shall remain the same. The new securities or other property
(including any cash payments) issued or distributed with respect to the
Purchased Shares in consummation of the Change in Control shall be immediately
deposited in escrow with the Corporation (or the successor entity) and shall not
be released from escrow until Participant vests in such securities or other
property in accordance with the same Vesting Schedule in effect for the
Purchased Shares.
 
E. SPECIAL TAX ELECTION
 
1. Section 83(b) Election. Under Code Section 83, the excess of the Fair Market
Value of the Purchased Shares on the date any forfeiture restrictions applicable
to such shares lapse over the Purchase Price paid for those shares will be
reportable as ordinary income on the lapse date. For this purpose, the term
“forfeiture restrictions” includes the right of the Corporation to repurchase
the Purchased Shares pursuant to the Repurchase Right. Participant may elect
under Code Section 83(b) to be taxed at the time the Purchased Shares are
acquired, rather than when and as such Purchased Shares cease to be subject to
such forfeiture restrictions. Such election must be filed with the Internal
Revenue Service within thirty (30) days after the date of this Agreement. Even
if the Fair Market Value of the Purchased Shares on the date of this Agreement
equals the Purchase Price paid (and thus no tax is payable), the election must
be made to avoid adverse tax consequences in the future.
 
THE FORM FOR MAKING THIS ELECTION IS ATTACHED AS EXHIBIT II HERETO. PARTICIPANT
UNDERSTANDS THAT FAILURE TO MAKE THIS FILING WITHIN THE APPLICABLE THIRTY
(30)-DAY PERIOD WILL RESULT IN THE RECOGNITION OF ORDINARY INCOME AS THE
FORFEITURE RESTRICTIONS LAPSE.
 
2. FILING RESPONSIBILITY. PARTICIPANT ACKNOWLEDGES THAT IT IS PARTICIPANT’S SOLE
RESPONSIBILITY, AND NOT THE CORPORATION’S, TO FILE A TIMELY ELECTION UNDER CODE
SECTION 83(b), EVEN IF PARTICIPANT REQUESTS THE CORPORATION OR ITS
REPRESENTATIVES TO MAKE THIS FILING ON HIS OR HER BEHALF.
 
4

--------------------------------------------------------------------------------


 
F. GENERAL PROVISIONS
 
1. Assignment. The Corporation may assign the Repurchase Right and/or the First
Refusal Right to any person or entity selected by the Board, including (without
limitation) one or more stockholders of the Corporation.
 
2. At Will Employment. Nothing in this Agreement or in the Plan shall confer
upon Participant any right to continue in Service for any period of specific
duration or interfere with or otherwise restrict in any way the rights of the
Corporation (or any Parent or Subsidiary employing or retaining Participant) or
of Participant, which rights are hereby expressly reserved by each, to terminate
Participant’s Service at any time for any reason, with or without cause.
 
3. Notices. Any notice required to be given under this Agreement shall be in
writing and shall be deemed effective upon personal delivery or upon deposit in
the U.S. mail, registered or certified, postage prepaid and properly addressed
to the party entitled to such notice at the address indicated below such party’s
signature line on this Agreement or at such other address as such party may
designate by ten (10) days advance written notice under this paragraph to all
other parties to this Agreement.
 
4. No Waiver. The failure of the Corporation in any instance to exercise the
Repurchase Right or the First Refusal Right shall not constitute a waiver of any
other repurchase rights and/or rights of first refusal that may subsequently
arise under the provisions of this Agreement or any other agreement between the
Corporation and Participant. No waiver of any breach or condition of this
Agreement shall be deemed to be a waiver of any other or subsequent breach or
condition, whether of like or different nature.
 
5. Cancellation of Shares. If the Corporation shall make available, at the time
and place and in the amount and form provided in this Agreement, the
consideration for the Purchased Shares to be repurchased in accordance with the
provisions of this Agreement, then from and after such time, the person from
whom such shares are to be repurchased shall no longer have any rights as a
holder of such shares (other than the right to receive payment of such
consideration in accordance with this Agreement). Such shares shall be deemed
purchased in accordance with the applicable provisions hereof, and the
Corporation shall be deemed the owner and holder of such shares, whether or not
the certificates therefor have been delivered as required by this Agreement.
 
G. MISCELLANEOUS PROVISIONS
 
1. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of California without resort to that
State’s conflict-of-laws rules.
 
2. Participant Undertaking. Participant hereby agrees to take whatever
additional action and execute whatever additional documents the Corporation may
deem necessary or advisable in order to carry out or effect one or more of the
obligations or restrictions imposed on either Participant or the Purchased
Shares pursuant to the provisions of this Agreement.
 
5

--------------------------------------------------------------------------------


 
3. Agreement is Entire Contract. This Agreement constitutes the entire contract
between the parties hereto with regard to the subject matter hereof. This
Agreement is made pursuant to the provisions of the Plan and shall in all
respects be construed in conformity with the terms of the Plan.
 
4. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument.
 
5. Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the Corporation and its successors and assigns
and upon Participant, Participant’s assigns and the legal representatives, heirs
and legatees of Participant’s estate, whether or not any such person shall have
become a party to this Agreement and have agreed in writing to join herein and
be bound by the terms hereof.
 
IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first indicated above.
 

 
CHINA ARCHITECTURAL ENGINEERING, INC.
         
By:
         
Title:
         
Address:
                       
, PARTICIPANT
       
Address:
       



6

--------------------------------------------------------------------------------



SPOUSAL ACKNOWLEDGMENT
 
The undersigned spouse of Participant has read and hereby approves the foregoing
Stock Issuance Agreement. In consideration of the Corporation’s granting
Participant the right to acquire the Purchased Shares in accordance with the
terms of such Agreement, the undersigned hereby agrees to be irrevocably bound
by all the terms of such Agreement, including (without limitation) the right of
the Corporation (or its assigns) to purchase any Purchased Shares in which
Participant is not vested at the time of his or her cessation of Service.

               
PARTICIPANT’S SPOUSE
       
Address:
       




--------------------------------------------------------------------------------



EXHIBIT I
 
ASSIGNMENT SEPARATE FROM CERTIFICATE
 
FOR VALUE RECEIVED ________________ hereby sell(s), assign(s) and transfer(s)
unto China Architectural Engineering, Inc. (the “Corporation”), ______________
(_____) shares of the Common Stock of the Corporation standing in his or her
name on the books of the Corporation represented by Certificate No.
_______________ herewith and do(es) hereby irrevocably constitute and appoint
_________________ Attorney to transfer the said stock on the books of the
Corporation with full power of substitution in the premises.
 
Dated: ___________
 
Signature __________________________________
    
Instruction: Please do not fill in any blanks other than the signature line.
Please sign exactly as you would like your name to appear on the issued stock
certificate. The purpose of this assignment is to enable the Corporation to
exercise the Repurchase Right without requiring additional signatures on the
part of Participant.
 

--------------------------------------------------------------------------------



EXHIBIT II
 
SECTION 83(b) TAX ELECTION
 

--------------------------------------------------------------------------------



SECTION 83(b) TAX ELECTION
 
This statement is being made under Section 83(b) of the Internal Revenue Code,
pursuant to Treas. Reg. Section 1.83-2.
 
(1)
The taxpayer who performed the services is:
 
Name:
Address:
Taxpayer Ident. No.:

 
(2)
The property with respect to which the election is being made is ______________
shares of the common stock of China Architectural Engineering, Inc.

 
(3)
The property was issued on __________________, _____.

 
(4)
The taxable year in which the election is being made is the calendar year _____.

 
(5)
The property is subject to a repurchase right pursuant to which the issuer has
the right to acquire the property at the lower of the purchase price paid per
share, or the fair market value per share if for any reason taxpayer’s service
with the issuer terminates. [The issuer’s repurchase right or the fair market
value will lapse in a series of annual and monthly installments over a [four
(4)-year] period ending on ________________, 20___.]

 
(6)
The fair market value at the time of transfer (determined without regard to any
restriction other than a restriction which by its terms will never lapse) is
$_____ per share.

 
(7)
The amount paid for such property is $ _______ per share.

 
(8)
A copy of this statement was furnished to China Architectural Engineering, Inc.
for whom taxpayer rendered the services underlying the transfer of property.

 
(9)
This statement is executed on _______________, _____.

 

     
Spouse (if any)
 
Taxpayer

 
This election must be filed with the Internal Revenue Service Center with which
taxpayer files his or her Federal income tax returns and must be made within
thirty (30) days after the execution date of the Stock Issuance Agreement. This
filing should be made by registered or certified mail, return receipt requested.
Participant must retain two (2) copies of the completed form for filing with his
or her Federal and state tax returns for the current tax year and an additional
copy for his or her records.
 

--------------------------------------------------------------------------------



EXHIBIT III
 
2007 EQUITY INCENTIVE PLAN
 

--------------------------------------------------------------------------------



APPENDIX
 
The following definitions shall be in effect under the Agreement:
 
A. Agreement shall mean this Stock Issuance Agreement.
 
B. Board shall mean the Corporation’s Board of Directors.
 
C. Change in Control shall mean a change in ownership or control of the
Corporation effected through any of the following transactions:
 
(i) a merger, consolidation or other reorganization approved by the
Corporation’s stockholders, unless securities representing more than fifty
percent (50%) of the total combined voting power of the voting securities of the
successor corporation are immediately thereafter beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned the Corporation’s outstanding voting securities immediately
prior to such transaction, or
 
(ii) a stockholder-approved sale, transfer or other disposition of all or
substantially all of the Corporation’s assets in complete liquidation or
dissolution of the Corporation, or
 
(iii) the acquisition, directly or indirectly by any person or related group of
persons (other than the Corporation or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Corporation),
of beneficial ownership (within the meaning of Rule 13d-3 of the 1934 Act) of
securities possessing more than fifty percent (50%) of the total combined voting
power of the Corporation’s outstanding securities pursuant to a tender or
exchange offer made directly to the Corporation’s stockholders.
 
In no event shall any public offering of the Corporation’s securities be deemed
to constitute a Change in Control.
 
D. Code shall mean the Internal Revenue Code of 1986, as amended.
 
E. Common Stock shall mean the Corporation’s common stock.
 
F. Corporation shall mean China Architectural Engineering, Inc., a California
corporation, and any successor corporation to all or substantially all of the
assets or voting stock of China Architectural Engineering, Inc. which shall by
appropriate action adopt the Plan.
 
A-1

--------------------------------------------------------------------------------


 
G. Fair Market Value per share of Common Stock on any relevant date shall be
determined in accordance with the following provisions:
 
(i) If the Common Stock is at the time traded on the Nasdaq National Market,
then the Fair Market Value shall be the closing selling price per share of
Common Stock on the date in question, as such price is reported by the National
Association of Securities Dealers on the Nasdaq National Market and published in
The Wall Street Journal. If there is no closing selling price for the Common
Stock on the date in question, then the Fair Market Value shall be the closing
selling price on the last preceding date for which such quotation exists.
 
(ii) If the Common Stock is at the time listed on any Stock Exchange, then the
Fair Market Value shall be the closing selling price per share of Common Stock
on the date in question on the Stock Exchange determined by the Plan
Administrator to be the primary market for the Common Stock, as such price is
officially quoted in the composite tape of transactions on such exchange and
published in The Wall Street Journal. If there is no closing selling price for
the Common Stock on the date in question, then the Fair Market Value shall be
the closing selling price on the last preceding date for which such quotation
exists.
 
(iii) If the Common Stock is at the time neither listed on any Stock Exchange
nor traded on the Nasdaq National Market, then the Fair Market Value shall be
determined by the Plan Administrator after taking into account such factors as
the Plan Administrator shall deem appropriate.
 
H. 1933 Act shall mean the Securities Act of 1933, as amended.
 
I. Owner shall mean Participant and all subsequent holders of the Purchased
Shares who derive their chain of ownership through a Permitted Transfer from
Participant.
 
J. Parent shall mean any corporation (other than the Corporation) in an unbroken
chain of corporations ending with the Corporation, provided each corporation in
the unbroken chain (other than the Corporation) owns, at the time of the
determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.
 
K. Participant shall mean the person to whom shares are issued under the Stock
Issuance Program.
 
L. Permitted Transfer shall mean (i) a transfer of title to the Purchased Shares
effected pursuant to Participant’s will or the laws of inheritance following
Participant’s death, (ii) a transfer to the Corporation in pledge as security
for any purchase-money indebtedness incurred by Participant in connection with
the acquisition of the Purchased Shares, or (iii) a transfer by a Participant to
the Participant’s family members as a gift, whether directly or indirectly, or
by means of a trust or partnership or otherwise, or pursuant to a qualified
domestic relations order as defined in the Code or Title 1 of the Employee
Retirement Income Security Act of 1974, as amended, provided, that, if the
Corporation is subject to the reporting requirements of Section 13 or 15(d) of
the 1934 Act, then as otherwise permitted pursuant to General Instructions
A.1(a)(5) to Form S-8 under the 1933 Act. For purposes of this definition,
"family member" shall have the meaning given to such term in Rule 701
promulgated under the Securities Act, provided, that, if the Corporation is
subject to the reporting requirements of Section 13 or 15(d) of the 1934 Act,
then it shall have the meaning given to such term in General Instructions
A.1(a)(5) to Form S-8 under the 1933 Act.
 
A-2

--------------------------------------------------------------------------------


 
M. Plan shall mean the Corporation’s 2007 Equity Incentive Plan attached hereto
as Exhibit III.
 
N. Plan Administrator shall mean either the Board or a committee of the Board
acting in its capacity as administrator of the Plan.
 
O. Purchase Price shall have the meaning assigned to such term in Paragraph A.1.
 
P. Purchased Shares shall have the meaning assigned to such term in
Paragraph A.1.
 
Q. Recapitalization shall mean any stock split, stock dividend,
recapitalization, combination of shares, exchange of shares or other change
affecting the Corporation’s outstanding Common Stock as a class without the
Corporation’s receipt of consideration.
 
R. Reorganization shall mean any of the following transactions:
 
(i) a merger or consolidation in which the Corporation is not the surviving
entity,
 
(ii) a sale, transfer or other disposition of all or substantially all of the
Corporation’s assets,
 
(iii) a reverse merger in which the Corporation is the surviving entity but in
which the Corporation’s outstanding voting securities are transferred in whole
or in part to a person or persons different from the persons holding those
securities immediately prior to the merger, or
 
(iv) any transaction effected primarily to change the state in which the
Corporation is incorporated or to create a holding company structure.
 
S. Repurchase Price shall mean shall mean the Fair Market Value per share of
Common Stock on the date of Participant’s cessation of Service.
 
T. Repurchase Right shall mean the right granted to the Corporation in
accordance with Article D.
 
A-3

--------------------------------------------------------------------------------


 
U. SEC shall mean the Securities and Exchange Commission.
 
V. Service shall mean the Participant’s performance of services for the
Corporation (or any Parent or Subsidiary) in the capacity of an employee,
subject to the control and direction of the employer entity as to both the work
to be performed and the manner and method of performance, a non-employee member
of the board of directors or an independent consultant.
 
W. Stock Issuance Program shall mean the Stock Issuance Program under the Plan.
 
X. Subsidiary shall mean any entity in which, directly or indirectly through one
or more intermediaries, the Corporation has at least a 50% ownership interest
or, where permissible under Code Section 409A, at least a 20% ownership
interest.
 
Y. Vesting Schedule shall mean the vesting schedule specified in Paragraph D.3
pursuant to which Participant is to vest in the Purchased Shares in a series of
installments over the Participant’s period of Service.
 
Z. Unvested Shares shall have the meaning assigned to such term in Paragraph
D.1.
 
A-4

--------------------------------------------------------------------------------



ADDENDUM
TO
STOCK ISSUANCE AGREEMENT
 
The following provisions are hereby incorporated into, and are hereby made a
part of, that certain Stock Issuance Agreement (the “Issuance Agreement”) by and
between China Architectural Engineering, Inc. (the “Corporation”) and
_________________ (“Participant”) evidencing the shares of Common Stock
purchased on this date by Participant under the Corporation’s 2007 Equity
Incentive Plan, and such provisions shall be effective immediately. All
capitalized terms in this Addendum, to the extent not otherwise defined herein,
shall have the meanings assigned to such terms in the Issuance Agreement.
 
INVOLUNTARY TERMINATION FOLLOWING
A CHANGE IN CONTROL
 
TO THE EXTENT THE REPURCHASE RIGHT IS ASSIGNED TO THE SUCCESSOR CORPORATION (OR
PARENT THEREOF) IN CONNECTION WITH A CHANGE IN CONTROL OR IS OTHERWISE TO
CONTINUE IN FULL FORCE AND EFFECT PURSUANT TO THE TERMS OF THE CHANGE IN CONTROL
TRANSACTION, NO ACCELERATED VESTING OF THE PURCHASED SHARES SHALL OCCUR UPON
THAT CHANGE IN CONTROL, AND THE REPURCHASE RIGHT SHALL CONTINUE TO REMAIN IN
FULL FORCE AND EFFECT IN ACCORDANCE WITH THE PROVISIONS OF THE ISSUANCE
AGREEMENT. PARTICIPANT SHALL, OVER HIS OR HER PERIOD OF SERVICE FOLLOWING SUCH
CHANGE IN CONTROL, CONTINUE TO VEST IN THE PURCHASED SHARES IN ONE OR MORE
INSTALLMENTS IN ACCORDANCE WITH THE PROVISIONS OF THE ISSUANCE AGREEMENT.
HOWEVER, UPON AN INVOLUNTARY TERMINATION OF PARTICIPANT’S SERVICE WITHIN
_________ (__) MONTHS FOLLOWING SUCH CHANGE IN CONTROL, THE REPURCHASE RIGHT
SHALL TERMINATE AUTOMATICALLY, AND ALL THE PURCHASED SHARES SHALL IMMEDIATELY
VEST IN FULL AT THAT TIME. ANY UNVESTED ESCROW ACCOUNT MAINTAINED ON
PARTICIPANT’S BEHALF PURSUANT TO PARAGRAPH D.5 OF THE ISSUANCE AGREEMENT SHALL
ALSO VEST AT THE TIME OF SUCH INVOLUNTARY TERMINATION AND SHALL BE PAID TO
PARTICIPANT PROMPTLY THEREAFTER.
 
FOR PURPOSES OF THIS ADDENDUM, THE FOLLOWING DEFINITIONS SHALL BE IN EFFECT:
 
An Involuntary Termination shall mean the termination of Participant’s Service
by reason of:
 
Participant’s involuntary dismissal or discharge by the Corporation for reasons
other than for Misconduct, or
 
1

--------------------------------------------------------------------------------


 
Participant’s voluntary resignation following (1) a change in his or her
position with the Corporation (or Parent or Subsidiary employing Participant)
which materially reduces his or her duties and responsibilities or the level of
management to which he or she reports, (2) a reduction in Participant’s level of
compensation (including base salary, fringe benefits and target bonus under any
corporate-performance based incentive programs) by more than fifteen percent
(15%) or (3) a relocation of Participant’s place of employment by more than
fifty (50) miles, provided and only if such change, reduction or relocation is
effected by the Corporation without Participant’s consent.
 
2

--------------------------------------------------------------------------------


 
Misconduct shall include the termination of Participant’s Service by reason of
Participant’s commission of any act of fraud, embezzlement or dishonesty, any
unauthorized use or disclosure by Participant of confidential information or
trade secrets of the Corporation (or any Parent or Subsidiary), or any other
intentional misconduct by Participant adversely affecting the business or
affairs of the Corporation (or any Parent or Subsidiary) in a material manner.
The foregoing definition shall not in any way preclude or restrict the right of
the Corporation (or any Parent or Subsidiary) to discharge or dismiss
Participant or any other person in the Service of the Corporation (or any Parent
or Subsidiary) for any other acts or omissions, but such other acts or omissions
shall not be deemed, for purposes of the Plan and this Addendum, to constitute
grounds for termination for Misconduct.
 
IN WITNESS WHEREOF, China Architectural Engineering, Inc. has caused this
Addendum to be executed by its duly-authorized officer as of the Effective Date
specified below.
 

 
CHINA ARCHITECTURAL ENGINEERING, INC.
         
By:
         
Title:
 

 
EFFECTIVE DATE: _______________________, ________


3

--------------------------------------------------------------------------------


 